Citation Nr: 0943720	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a lumbosacral 
strain with degenerative arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to January 
1952.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee.  

An April 2007 rating decision denied an increased rating for 
the Veteran's lumbosacral sprain with degenerative arthritis.  
In December 2007, the Veteran filed a notice of disagreement 
with that decision.  A statement of the case must be issued 
on this claim.  Manlincon v. West, 12 Vet. App. 238 (1998). 

The Board notes that the issue of a total rating based on 
individual unemployability has been raised in this case.  
This issue is referred to the RO for consideration. 
The issue of entitlement to an increased rating for a 
lumbosacral strain with degenerative arthritis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran's bilateral pes planus with plantar fasciitis is 
pronounced and manifested by marked pronation, extreme 
tenderness of the plantar surfaces, spasms, and unimprovement 
by orthopedic shoes or appliances.



CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no 
higher, for the Veteran's bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code (DC) 5276 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of May 1953 granted service connection for the 
Veteran's bilateral pes planus and assigned a 10 percent 
evaluation.  While the Veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In an unappealed January 2003 rating decision, the Veteran's 
evaluation was increased to 30 percent.  The 30 percent 
evaluation was continued in a rating decision of April 2007, 
the subject of this appeal.  The Veteran's bilateral pes 
planus has been rated under Diagnostic Code (DC) 5276.  Under 
this code, a higher rating of 50 percent is warranted where 
the evidence shows the following: pronounced; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  
		
In this case the Board finds the objective medical evidence 
more closely approximates the requirements for a 50 percent 
rating than the currently assigned 30 percent rating.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran. 38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2009).

Here, the evidence shows the Veteran's bilateral pes planus 
is manifested by marked pronation.  In a December 2005 VA 
treatment note, for example, it was noted the Veteran had 
"excessive pronation present" bilaterally while 
weightbearing.  In an April 2005 VA treatment record his 
"excessive pronation" was also noted.  The medical evidence 
also shows extreme tenderness of the plantar surfaces.  Pain 
was noted by VA examiners in December 2008, October 2008, and 
January 2007.  In an October 2007 VA treatment record, it was 
noted that the "plantar surfaces [are] exquisitely tender to 
touch."  In a December 2005 VA treatment record, the Veteran 
was noted to have "significant pain."  The evidence also 
shows spasming associated with the Veteran's condition.  In a 
December 2007 VA treatment record, the Veteran complained of 
sharp, spasming pain that travels up his legs and is worse at 
night.  Severe cramping was also noted in a VA treatment 
record of August 2006.  Finally, there is evidence that the 
Veteran's pes planus is unimproved by orthopedic shoes or 
appliances.  In an October 2006 private medical report, for 
example, it was noted that the Veteran had been prescribed 
orthotics and a Richie brace, and "[n]one of these are 
providing significant relief."  The Veteran has also 
contended, in a March 2009 letter for example, that his 
symptoms are unimproved by orthopedic shoes or arch supports.  
The Veteran is competent to provide evidence in this regard, 
and the Board finds no reason to doubt his credibility.  In 
addition to this specific symptomatology, the Board notes the 
Veteran's condition has been characterized as "severe," in 
a September 2007 VA treatment record, for example, and the 
October 2008 examiner found that it prevents exercise, 
sports, and recreation, and has a severe effect on household 
chores.  

By way of this decision, the Veteran is currently in receipt 
of the maximum disability evaluation available for his 
disability.  A rating in excess of 50 percent is not 
available under any other provision of the rating schedule 
that is relevant to the feet.  The Board has carefully 
reviewed the rating schedule and finds no other Diagnostic 
Code that would provide a basis to grant a higher evaluation 
for this disorder.  While the Veteran may be entitled to a 
higher rating if his pes planus disability is determined to 
amount to loss of use of the feet as a result of amputation, 
the Board finds that such criteria have not been met in this 
case.  38 C.F.R. § 4.71a, DC 5167.  As documented in the VA 
examination of October 2008 for example, he is able to walk 
short distances and stand for short periods of times, albeit 
with pain and significant limitations.  His ability to stand 
and walk on his feet, even as limited as that ability is, 
clearly demonstrates that he has more function in the feet 
than would be served with amputation stumps.  In essence, the 
Veteran currently has the highest possible schedular rating 
provided for bilateral pes planus.  

The Board has additionally considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the Veteran contends his disability is essentially manifested 
by pain.  However, as the Veteran is already in receipt of 
the maximum rating available and pain is a factor that has 
been considered in granting that award, the Board finds that 
a higher rating based on pain and functional impairment is 
not possible.

For all of these reasons, the Board finds that entitlement to 
a disability rating of 50 percent, but no higher, for the 
Veteran's bilateral pes planus is warranted.


Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran dated in November 2006 and January 2008.  
	
The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See also Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).   In this case, the RO 
provided the Veteran with a letter dated from May 2008 which 
fully complies with each of the four notice requirements of 
Vazquez.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claim.  The Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the Veteran's bilateral pes planus is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.


REMAND

In an April 2007 rating decision the Veteran was denied an 
increased rating for his lumbosacral sprain with degenerative 
arthritis.  In December 2007 he expressed his timely 
disagreement with that decision.  Additionally, in a July 
2008 rating decision the RO increased the Veteran's rating 
for his back disability from 10 percent to 20 percent, and in 
a March 2009 letter the Veteran expressed his continued 
disagreement with the rating assigned and contended his 
symptoms have worsened.  A statement of the case (SOC) was 
not issued concerning this claim.  Where an SOC has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).


	(CONTINUED ON NEXT PAGE)





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should issue an SOC with respect 
to the issue of entitlement to an 
increased rating for the Veteran's 
lumbosacral strain with degenerative 
arthritis.  The Veteran should be advised 
of the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of those issues. The 
claims file should be returned to the 
Board for further appellate consideration 
only if the Veteran files a timely 
substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


